Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presented for examination.

Obvious Double Patenting Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 051 substantially teaches the claimed invention as shown in the table below.

17/063,703
10,798,051

receiving, by a processing system in a communications network, a first domain name system query from an edge router connected to the communications network, where the first domain name system query is associated with a first endpoint device;
identifying, by the processing system, a first network address of the first endpoint device from the first domain name system query;
classifying, by the processing system, the first domain name system query into a first class of a plurality of classes, wherein each class of the plurality of classes is associated with one predefined numerical range of a plurality of predefined numerical ranges, and wherein a target address unit of the first network address falls into a first predefined numerical range of the plurality of predefined numerical ranges that is associated with the first class; and


    PNG
    media_image1.png
    345
    333
    media_image1.png
    Greyscale

2. The method of claim 1, wherein the first domain name system query is duplicated by the edge server in the communications network prior to being received by the processing system.

    PNG
    media_image2.png
    68
    356
    media_image2.png
    Greyscale

3. The method of claim 1, wherein the first network address is an internet protocol address.

    PNG
    media_image3.png
    31
    340
    media_image3.png
    Greyscale

4. The method of claim 3, wherein the target address unit of the first network address is a last address unit of the internet protocol address.

    PNG
    media_image4.png
    42
    357
    media_image4.png
    Greyscale

5. The method of claim 3, wherein the internet protocol address is an internet protocol version 4 address, and the target address unit is an octet of the internet protocol address.

    PNG
    media_image5.png
    63
    345
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    49
    351
    media_image6.png
    Greyscale

7. The method of claim 6, further comprising:
receiving, by the processing system, a second domain name system query from the edge router connected to the communications network, where the second domain name system query is associated with a second endpoint device;
identifying, by the processing system, a second network address of the second endpoint device from the second domain name system query;
classifying, by the processing system, the second domain name system query into a second class of the plurality of classes, wherein a target address unit of the second network address falls into a second predefined numerical range of the plurality of predefined numerical 
forwarding, by the processing system, the second domain name system query to a second collection server of the plurality of collection servers, wherein the second collection server is dedicated for collecting domain name system queries that are classified into the second class.

    PNG
    media_image7.png
    182
    334
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    136
    369
    media_image8.png
    Greyscale

8. The method of claim 7, wherein the second predefined numerical range comprises a range greater than 255.

    PNG
    media_image9.png
    36
    349
    media_image9.png
    Greyscale

9. The method of claim 3, wherein the internet protocol address is an internet protocol version 6 address, and the target address unit is a hextet of the internet protocol address.

    PNG
    media_image10.png
    60
    403
    media_image10.png
    Greyscale

10. The method of claim 1, wherein a number of the plurality of collection servers is a power of two.

    PNG
    media_image11.png
    29
    365
    media_image11.png
    Greyscale

11. The method of claim 10, wherein a number of the plurality of classes is equal to the number of the plurality of collection servers.

    PNG
    media_image12.png
    51
    381
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    48
    390
    media_image13.png
    Greyscale

13. The method of claim 1, wherein the processing system is implemented in a switch.

    PNG
    media_image14.png
    37
    375
    media_image14.png
    Greyscale

14. The method of claim 1, wherein the processing system is implemented in a collection server that is independent of the plurality of collection servers.

    PNG
    media_image15.png
    47
    374
    media_image15.png
    Greyscale

15.  The method of claim 1, wherein the processing system is implemented in a load balancer.

    PNG
    media_image16.png
    32
    382
    media_image16.png
    Greyscale

16. A non-transitory computer-readable medium storing instructions which, when executed by a processing system in a communications network, cause the processing system to perform operations, the operations comprising:
receiving a first domain name system query from an edge router connected to the communications network, where the first domain name system query is associated with a first endpoint device;

classifying the first domain name system query into a first class of a plurality of classes, wherein each class of the plurality of classes is associated with one predefined numerical range of a plurality of predefined numerical ranges, and wherein a target address unit of the first network address falls into a first predefined numerical range of the plurality of predefined numerical ranges that is associated with the first class; and
forwarding the first domain name system query to a first collection server of a plurality of collection servers, wherein the first collection server is dedicated for collecting domain name system queries that are classified into the first class. 

    PNG
    media_image17.png
    345
    367
    media_image17.png
    Greyscale

17. The non-transitory computer-readable medium of claim 16, wherein 

    PNG
    media_image18.png
    55
    378
    media_image18.png
    Greyscale

18. The non-transitory computer-readable medium of claim 17, wherein the target address unit of the first network address is a last address unit of the internet protocol address.

    PNG
    media_image19.png
    45
    367
    media_image19.png
    Greyscale

19. The non-transitory computer-readable medium of claim 18, wherein the internet protocol address is an internet protocol version 4 address, the plurality of classes comprises two classes, and the first predefined numerical range comprises a range from one to 255.

    PNG
    media_image20.png
    77
    357
    media_image20.png
    Greyscale

20. A device comprising: a processing system including at least one processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processing system when deployed in a communications network, cause the processing system to perform operations, the operations comprising: receiving a first domain name system 
forwarding the first domain name system query to a first collection server of a plurality of collection servers, wherein the first collection server is dedicated for collecting domain name .

    PNG
    media_image21.png
    78
    356
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    356
    324
    media_image22.png
    Greyscale



4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
12/04/2021